Title: To Benjamin Franklin from Thomas Barclay, 11 April 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam, 11th. April 1782
I had the honour of writing to your Excellency the 23d. of last Month from Ghent, since which Nothing has arisen of Consequence enough to give You the trouble of a letter. I shall be detain’d here longer than I wish, owing to the ship which I Expect to take in the goods not being Yet arrived. As she Comes a Neutral vessell I am obliged to keep a Neutral Captain on board, he is lying at Ostend waiting for a Southerly wind, and all I Can say is that if an American had the Command of her, she wou’d have been here long ago— Captain Du Shone who I mention’d to You as the person I intended for her, return’d from Ostend and sail’d in another Vessell to America contrary to his Engagement with Me— However this is no kind of disapointment as it happens, for I wrote to Nantes to Engage Captain Smedley, who is every way qualified for the business, and who I am inform’d is on his way hither, shou’d any accident prevent his arrival I have a Very good Man here. A few hours of a favourable wind will bring the ship round, and I expect her every day. Mr. Peter Buyck of Ghent is here on the business of the Exchange of the Goods, but as we have not Yet finish’d, I need say nothing further—
I received a letter from Mr Grand desiring Me to send him a Bill on You for the amount of the disbursements on the Alliance, which I have Accordingly done at 20 days sight for 15216 livs. tourns.— After the return of the Alliance from her Cruise, another small account of Disbursements arose, I have not Yet receiv’d it, but when I do I shall Value on You for the amount— Part of the Cloathing which was ship’d in the Marquis de la Fayette now lyes at Ostend, and I was offerd about 1000 suits at 20 sterg each, but I wou’d not take them. I believe I shall purchase about 3400 suits of the same Cloathing in much lower terms, in which Case I shall draw on You for about £2400 Sterling, unless You absolutely forbid me— I think such an Opportunity of a supply ought not to be miss’d. I suppose I need scarce inform Your Excellency that Friesland, Holland, Zealand and Overyssell have agreed Upon Mr. Adams being received as Minister from America, and that the States General have recommended it to the three other Provinces to Conform to the Resolutions of these.
I have the honour to be with the greatest respect and sincerity Sir Your Excellencys Most Obed. & most hum Servant
Thos. Barclay
His Excellency Benjamin Franklin Esqre. at Passy

Mr. Gillon was at the Havanna in January with five Valuable prizes— All of them Jamaica ships bound to England— A M. Le Roy who was on board the South Carolina frigate, writes that he saw an English Fleet that had the Garrison of South Carolina on Board but Gillon do’s not Mention any such Circumstance. Since writing this letter there is an account from Utrecht that the Province, Yesterday, agreed to the reception of Mr. Adams.

 
Endorsed: April 11.
